DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03 December 2021 have been fully considered but they are not persuasive.
Regarding the rejection under 35 USC § 112, Applicant argues the addition of the controller for determining whether bubbles have been generated (citing paragraphs [0112]-[0113], [0117] and [0118]).  However, it appears the determination by the controller is based on measured current from a current detector rather than a mere determination by a controller, as currently claimed.  Applicant should more clearly recite the determining step by the controller based on current measured by a current detector, as the controller is not disclosed as performing such determination without such detector.  Therefore, the rejection is maintained as being indefinite.
Regarding the rejection under 35 USC § 103, Applicant admits that JANG shows an RPM change of the drum, and further argues that JANG does not teach the increasing of the rotation speed of the motor from the first rotation speed to a second rotation speed, and rotating the motor at the second rotation speed during a certain time.  However, Applicant has not established any particular “time” or criticality for establishing such time, and the position is taken that one skilled in the art would readily interpret JANG’s first and second speeds of being performed at a “certain time”, which 
Applicant further argues that SHU and JANG may not be combined since they allegedly teach different detection methods for determining the presence of bubbles.  This is not persuasive for a number of reasons.  First, Applicant does not recite any detection means, merely broadly reciting bubble generation is determined “by a microcomputer”.  Both SHU and JANG rely on automatic means (i.e. a standard microcomputer) to determine bubble generation.  Second, in response to applicant's argument that SHU and JANG cannot be combined, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller
Applicant’s arguments fail to include any patentability arguments or clarification as to how or why the current claims serve to patentability distinguish over the prior art, and no such patentable distinction is readily apparent based on the current record.  Thus, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9-11, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation of “determining, by a microcomputer, whether bubbles have been generated…” is considered vague and indefinite because there appears to be no active step for performing this determination.  How are the bubbles being “determined”?  Are the bubbles determined by a sensor/detector?  Or are they solely calculated by a controller?  Or are they merely observed by a user during operation?  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9-11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2001-212397 A to SHU (machine translation provided) in view of US 2012/0198633 to JANG et al. (“JANG”).
Regarding claims 1, 5, and 9, SHU discloses a method of controlling a washing machine (1), the method comprising:
starting driving of a motor (27) for rotating a drum (11) of the washing machine and increasing a rotation speed of the motor to a first rotation speed (see ¶ [0014] of translation); and
determining, by a microcomputer, whether bubbles have been generated in the drum during [the rotation speed] (see ¶ [0012]-[0014] wherein current at a rotation speed is compared to a predetermined reference value to determining occurrence of bubbles; note also controller 108), 
wherein, when the rotation speed of the motor increases to the first rotation speed, the motor is driven at the first rotation speed during a certain time (see ¶ [0013] and claim 2), 
comprising performing an algorithm for removing bubbles upon determining that bubbles have been generated in the drum, wherein the algorithm includes:
stopping the motor in order to remove bubbles;
rotating the motor after water is supplied to the drum; and
draining water in the drum after the motor rotates (see ¶ [0013], wherein when bubbles are detected, feedback to the rinsing step suspends the dehydration step, stops the motor, and performs a rinsing step, which inherently includes rotating and draining, in order to remove bubbles).	
SHU discloses a spin-drying rotation speed along with measuring motor current to determine occurrence of bubbles, but SHU does not expressly disclose increasing the rotation speed of the motor from the first rotation speed to a second rotation speed, after the rotation speed of the motor have increased to the first rotation speed; rotating the motor at the second rotation speed during a certain time when the rotation speed of the motor reaches the second speed; and at least the increasing of the rotation speed of the motor increases from the first rotation speed to the second rotation speed and during the rotation of the motor at the second rotation speed during the certain time, wherein a difference between the second rotation speed and the first rotation speed is greater than the first rotation speed.  However, JANG teaches an art-related method to determine bubble generation in spin cycle by increasing motor speed from first to second rotation speeds and determining bubble generation during the increase based on the motor output (see JANG at Figs. 6-7, particularly ¶ [0114]-[0120] noting increasing RPM speed to plural speeds while determining bubble generation).
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to determine bubble generation in the 
Regarding operating the drum rotation speeds “at a certain time”, such recitation is considered significantly broad and reads on any time above zero (which generally would be at any particular speed which changes acceleration slope).  Notwithstanding this, SHU teaches determining bubble generation at a speed “within a predetermined time” (see ¶ [0013]) and JANG clearly teaches changing acceleration and establishing at least first and second speeds (e.g., RPM 1 and RPM 1-1 in Fig. 6 including maintaining a speed for a certain time).  Since time is a result-effective variable, the position is taken that it would have at least been obvious to maintain the plural rotation speeds “at a certain time” to achieve the predictable results of determining bubble generation using variables such as speed or time while monitoring known variables detected by conventional detecting means. 
Regarding claims 2-5, JANG discloses wherein the first rotation speed is 100 rpm or more and the second rotation speed is 400 rpm or more; wherein the second rotation speed is equal to or greater than three times the first rotation speed (note regarding Figs. 3 & 6, RPM 1 (S150) is described as 100-110 RPM in ¶ [0058], RPM 1-1 is described as 350-400 RPM in ¶ [0101] or 150-200 RPM in ¶ [0102]); wherein the rotation speed of the motor increases stepwise to the first rotation speed, the motor is driven at the first rotation speed during a certain time (note stepwise acceleration between RPMS in Figs. 3 and 6).
Regarding claims 10-11, JANG further discloses increasing the rotation speed of the motor from the second rotation speed to a third rotation speed upon determining that bubbles have not been generated in the drum until the rotation speed of the motor reaches the second rotation speed, the third rotation speed being greater than the second rotation speed (see above, note JANG discloses three successive increased speeds); wherein a difference between the first rotation speed and the second rotation speed is greater than a difference between the second rotation speed and the third rotation speed (note RPM 2, i.e. third rotation speed, may be 350-400 RPM in ¶ [0110], which reads on a difference between the first rotation speed (100-110 RPM) and second rotation speed (350-400 RPM) potentially being greater than the difference between the second and third rotation speeds (each being within the range disclosed as 350-400 RPM, thus the second could be 350 RPM and third could be 400 RPM).
Regarding claim 16, SHU further discloses the microcomputer determines whether bubbles have been generated in the drum while the rotation speed of the motor increases from the second rotation speed to the third rotation speed, which is greater than the first rotation speed (note control means 108, particularly in ¶ [0019], which determines bubble generation based on rotation speed).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711